EXHIBIT 10.2

 

Agreement of Distribution

(translation from Chinese)

 

This Agreement is made on the first day of January, 2016 in Tianhe District,
Guangzhou City, People’s Republic of China

 

BY AND BETWEEN

 

GUANGZHOU BAI MING BIOTECH LIMITED, with business address located at Room 1908,
West Tower, Fortune Plaza, 114 Tiyu East Road, Tianhe District, Guangzhou City,
People’s Republic of China (“Party A”)

 

AND

 

INFO-NICE COMPANY LIMITED, with business address located at Room 803, 8th Floor,
Lippo Sun Plaza, 28 Canton Road, Tsim Sha Tsui, Hong Kong (“Party B”)

 

The Parties hereto, in accordance with Contract Law of People’s Republic of
China, among other laws and regulations, conclude and agree on the distribution
rights of mesenchymal stem cells banking services, including stem cells
separation, cultivation, analysis and testing and cryo-preservation (“Services”)
as follows:

 



1.Party A hereby appoints Party B as its agent to market and promote the
Services as set forth in Exhibit A, and to solicit customer(s) for the Services
in the Territory defined as follows. Party B hereby accepts such appointment. It
is expressly agreed that Party B has the right to determine its own sub-agent
network or to use a third party to perform its obligations pursuant to this
Agreement.

 

 

 

Territories: People’s Republic of China (including Hong Kong, Macau and Taiwan),
Thailand, Malaysia, South Korea, Japan (“Territories”).



 

 1

 



 



2.Party B (or its sub-agent(s)) shall be responsible for facilitating the
execution of a legally binding service agreement in relation to stem cell
separation and banking between a customer and Party A (“Definitive Agreement”).
Party A shall be responsible for cryopreservation and transportation of the stem
cells upon arriving at cell bank premises, and to cover all related expenses.

 

 

3.Party B shall be responsible for billing the customer(s) in accordance with
the end user price (“End User Price”), among other terms and conditions, set
forth in the Definitive Agreement; and shall be responsible to pay Party B the
part of customer payment calculated on the basis of applicable agency price
(“Agency Price”) net of the agency commission entitled to Party B (“Commission”)
within 30 days upon receipt of the End User Price. For the avoidance of doubt,
the Commission shall be the difference between End User Price and Agency Price.

 

 

 

Designated Bank Account Of Party A:

Beneficiary: Guangzhou Bai Ming Biotech Limited

Bank Industrial and Commerce Bank of China

Account number: 3602008109200529168



 



4.If Party B fails to observe or perform its payment obligation of the Agency
Price to Party A hereunder or in this Agreement, which shall constitutes a
breach of this Agreement, then Party B shall pay to Party A a penalty charge of
0.3% per day on the basis of the outstanding Agency Price due to Party B
pursuant to this Agreement until such Agency Price is settled.

 

 

5.Party B shall hereby guarantee to Party A that all customers have fully
consent to enter into the Definitive Agreement, and to receive the underlying
stem cell banking services. Party B shall irrevocably and unconditionally
indemnify and hold Party A harmless, on demand, from and against all actual or
alleged liabilities, claims, demands, losses, damages, taxes, costs, charges and
expenses of any kind which may be incurred or suffered by Party A and all
actions and proceedings which may be brought by or against Party A in connection
with or arising out of dispute or misrepresentation in relation to the
Definitive Agreement



 

 2

 



 



6.Unless otherwise required by any judicial governmental body, Party B shall
take the rational measures to keep in secret and confidential condition all
information, materials and any other commercial secrets in connection with the
customers and their stem cells (“Confidential Information”). Without obtaining
the prior written consent from the disclosing party, the recipient shall not
use, permit the use or disclose any of the third party information other than
the purpose as prescribed herein. Where Party B violates the confidential clause
as prescribed herein, it shall be held liable for compensating to Party A for
any direct economic loss.

 

 

7.The term of this Agreement shall commence on the first day of January 2016 and
shall continue until the close of 31st day of December 2018 (“Initial Term”).
Upon expiration of the Initial Term and each Renewal Term (as defined below)
thereafter, this Agreement will be automatically renewed for an additional one
(1) year term (the “Renewal Term”) unless terminated by either Party prior to
the expiration of the Initial Term or any Renewal Term.

 

 

8.This Agreement may be terminated by either Party by giving thirty (30)
calendar days written notice of such termination to the other Party. Upon
termination, Party B shall immediately settle the outstanding balance of Agency
Price if applicable.

 

 

9.Any Party may terminate this Agreement immediately in writing if: (a) the
purpose of this Agreement shall fail to be fulfilled arising out of force
majeure; (b) upon the occurrence of the initiation of insolvency, bankruptcy,
reorganization, dissolution, liquidation or similar proceedings by one Party
with respect to such Party, or against such Party; (c) upon any breach or
default by a Party expressly or impliedly of a material obligation hereunder;
(d) any breach or default by a Party of any of the other provisions set forth
herein or any of the obligations of the breaching party hereunder, which is not
cured by it within forty-five (45) days after written notice thereof is given by
the non-breaching party; (e) any breach or default by a Party of any of the
other provisions set forth herein or any of the obligations of the breaching
party hereunder shall result in permanent failure of fulfilling the purpose of
this Agreement.

 

 3

 

 



10.All questions concerning the construction, validity, interpretation,
enforcement and dispute resolution of this Agreement shall be governed by and
construed and enforced in accordance with the laws of People’s Republic of
China. Any dispute arising out of or relating to this Agreement shall first meet
and confer in good faith to resolve such dispute. In the event such effort do
not resolve the dispute, such dispute shall subsequently be submitted to
mediation, and shall thereafter be settled by final binding arbitration
administered by Guangzhou Arbitration Commission. The cost of arbitration and
any legal fee in relation to the arbitration shall be levied in accordance with
the fee standard of Guangzhou and borne solely by the losing party. The award of
arbitrator(s) is final and binding upon all Parties thereto. In the event of any
provision in dispute, this Agreement will be reformed, construed and enforced as
if such provisions in dispute had never been contained herein or therein.

 

 

11.Any Party hereto may changes its company name, address, designated bank or
bank account number by written prior notice to the other parties hereto.

 

 

12.If any provision of this Agreement is held to be invalid in any respect, the
validity of the remaining terms and provisions of this Agreement shall not in
any way be affected or impaired thereby.

 

 

13.This Agreement has been executed in two (2) duplicate originals and shall
become effective on the date of signing with company stamp. Each Party has
received one (1) duplicate original, and all originals shall be equally valid.

 

 4

 

 



Party A:

 

Party B:

GUANGZHOU BAI MING BIOTECH LIMITED

 

INFO-NICE COMPANY LIMITED

Authorized Signatory

 

Authorized SignatoryGuosheng Hu

 

Fong Sze Hung



 

Enclosed:

EXHIBIT A: SERVICES

EXHIBIT B: AGENCY PRICE AND END USER PRICE

 

EXHIBIT A: SERVICES

 

 

Party A shall provide segregation, cultivation, proliferation, analysis,
inspection, and liquid nitrogen cryo-preservation services for 20-years term
(supplied by Taylor-Wharton) of the following sources of mesenchymal stem cells:
Adipose tissue, placenta, umbilical cord, dental pulp, menstrual blood,
endometrium, amino.

 

The preservation amount of each cell type should not be less than 5 million unit
cells. Party A shall also undertake to have 2 copies of cell sample stored in 2
separate labs. For the avoidance of doubt, the stem cell bank shall be located
in the premises of Shanghai Kun Ai Technology Limited in Shanghai, unless
otherwise notified by Party A.

 

 5

 



 

Refer to the logistic description of Shanghai Kun Ai Technology Limited for the
details.

 

EXHIBIT B: AGENCY PRICE AND END USER PRICE

 

 

(Currency: RMB Yuan)



Service Package

 

End User
Price (A)

 

 

Agency
Price (B)

 

 

Commission of Party B (C) (3)

 

Adipose-derived Stem Cells

 

 

32,800

 

 

 

26,240

 

 

 

6,560

 

Placenta-derived Stem Cells

 

 

24,800

 

 

 

19,840

 

 

 

4,960

 

Umbilical Cord-derived Stem Cells

 

 

24,800

 

 

 

19,840

 

 

 

4,960

 

Dental Pulp Stem Cells

 

 

32,800

 

 

 

26,240

 

 

 

6,560

 

Endometrium

 

 

26,800

 

 

 

21,440

 

 

 

5,360

 

Amino-derived Stem Cells (1)

 

 

24,800

 

 

 

19,840

 

 

 

4,960

 

Mother-Love package (2)

 

 

58,000

 

 

 

44,370

 

 

 

13,630

 



 



1:not recommended to sell as independent package

 

 

2:include placenta-derived stem cells, umbilical cord derived stem cells and
amino derived stem cells

 

 

3:C = A - B



 

 



6



 